Citation Nr: 0841504	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
left knee strain from March 31, 2005 to August 24, 2007.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for left knee strain from August 25, 2007 to the 
present.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for a low back disorder, to include degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  

4.  Entitlement to service connection for a bilateral elbow 
disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
April 1958 to May 1982, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  A subsequent rating decision 
dated in September 2007, increased the veteran's left knee 
evaluation from noncompensable to 10 percent effective from 
August 25, 2007.  

The issue of entitlement to service connection for a 
bilateral elbow disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 25, 2007, the veteran's service-connected 
left knee disability was not manifested by subluxation, 
instability, arthritis, dislocation or removal of  
surrounding cartilage, limitation of extension or limitation 
of flexion to less than 60 degrees.    

2.  From August 25, 2007, the veteran's service-connected 
left knee disability has been manifested by arthritis and 
pain at the extremes of flexion and extension; it has not 
been productive of subluxation, instability, dislocation or 
removal of the surrounding cartilage, limitation of extension 
to more than 5 degrees or limitation of flexion to less than 
45 degrees.   

3.  The veteran's service-connected low back disability is 
manifested degenerative joint and disc disease of the 
lumbosacral spine, pain and some limitation of motion; it is 
not productive of limitation of flexion of the thoracolumbar 
spine to 60 degrees or less; a combined range of motion of 
the thoracolumbar spine to 120 degrees or less; muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; incapacitating episodes of back 
symptoms necessitating bed rest prescribed by a physician; or 
any additional neurological deficit, including but not 
limited to bowel and bladder impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee 
strain from March 31 2005 to August 24, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for left knee strain from August 25, 2007 to the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008).

3.  The criteria for a schedular rating in excess of 10 
percent for a low back disorder, to include degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5242, 5243 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case the claimant was asked to provide any 
evidence in his possession that pertains to the claim.  
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), 
petition for cert. filed (U.S. March 21, 2008) (No. 07-1209); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The VCAA letters mailed to the veteran in March 2005, March 
2006, September 2006 and May 2008 satisfies these mandates.  
The notice letters informed the claimant about the 
information and evidence necessary to substantiate his 
claims, the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  With respect to the increased rating 
claims on appeal, the notice letters of record contain the 
level of specificity set forth in Vazquez-Flores.  The 
applicable rating criteria were provided in the May 2008 VCAA 
letter.  

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate his claims prior to their initial adjudication; 
however, the veteran did receive such information in post-
decisional documents and subsequently issued supplemental 
statements of the case re-adjudicated the claims, curing any 
defect as to information which was not provided prior to 
initial unfavorable actions.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006); June 2008 supplemental statement 
of the case.   

Information was provided to how disability rating or 
effective date is established (Dingess requirements); 
however, such notice was after the initial adjudication of 
the claims and the veteran's claims were subsequently 
readjudicated in the May 2008 supplemental statement of the 
case.  Moreover, as the decision herein represents a denial 
of the benefits sought on appeal, the timing of such notice 
is moot.  

There is nothing alleged or present in the record which would 
affect the essential fairness of the adjudication.  See 
Sanders, supra (the key to determining whether an error is 
prejudicial is the effect of the error on the essential 
fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including VA examination reports, which revealed findings 
that are adequate for rating purposes.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Board notes that the evidence currently 
of record is sufficient to resolve this appeal.  See 
38 C.F.R. §§ 3.326, 3.327.  

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping. VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2005).

Analysis- Left Knee

The veteran is currently in receipt of service connection for 
his left knee strain, which was rated zero percent until 
August 25, 2007, the date of his last VA examination, at 
which point a 10 percent evaluation was assigned, apparently 
based on painful motion (less than what is compensable by 
joint-specific guidelines).  In coming forth with the current 
claim he alleges, essentially, that his disability warranted 
a compensable rating prior to August 24, 2007, and is more 
disabling than currently evaluated.    

Upon a February 2005 VA examination, the veteran did not 
complain of pain on motion or instability of the left knee.  
The examination of the knee, while rather cursory in nature, 
was essentially normal, and a diagnosis of strain of the left 
knee was entered.  There is no indication of any limitation 
of motion, instability, arthritis or any other abnormal 
findings that support a compensable rating.    

Upon a VA examination of the left knee in August 2007, the 
veteran gave a history of pain at an intensity of five or six 
on a ten point scale, and he subjectively complained of 
instability and constant "giving way."  Despite this 
complaint, he did not have an abnormal gait, and did not 
require the use of a cane or other assistive device to 
ambulate.  Effusion and instability were not noted.  Flexion 
of the left knee was to 124 degrees, and it was limited to 
130 degrees after repetitive motion.  Extension was to zero 
degrees, and was unaffected by repetitive motion of the 
joint.  There was no weakness, loss of motion, fatigability, 
or loss of coordination, and pain on motion was the chief 
complain in the extremes of knee flexion.  X-ray results were 
attached with the report; the joint spaces were normal, with 
no indication of arthritis.  There were extensive vascular 
calcifications and artifact on the lateral view; such 
findings are not relevant to rating a knee disability.  The 
diagnosis entered was left knee strain.  

There is no current or historical medical evidence of 
dislocation or removal of the cartilage of the left knee.   
Thus, 38 C.F.R. § 4.71a, Diagnostic code 5258 and 5259 are 
not applicable.  While the veteran has given a history of 
"giving way" of the knee, there is no objective clinical 
evidence of instability, nor is there any indication of 
subluxation or locking.  Accordingly, a compensable rating 
prior to August 25, 2007 and a rating in excess of 10 percent 
thereafter are not warranted under Diagnostic Codes 5257.  As 
to the range of motion criteria (Codes 5260 and 5261), a 10 
percent rating requires limitation of flexion to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For extension, 
a 10 percent evaluation requires a limitation to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The medical 
evidence does not show that the veteran met the regulatory 
requirements for a compensable rating under either code for 
the period from March 31, 2005 to August 24, 2007 or 
thereafter.  It is apparent that the RO did, however, apply 
the provisions of DeLuca, in that the August 2007 examination 
was the first time that painful limitation of motion was 
specifically assessed.  Under this jurisprudential guide, a 
10 percent rating was assessed which contemplated the chief 
symptom of painful motion, even though compensable joint-
specific limitation had not been assessed.  As the degree of 
limitation of flexion and extension that has been reported 
falls far short of what is required for a 10 percent rating 
under Code 5260 or 5261, for the second period of time at 
issue, this aspect of the appeal must also be denied.  

Essentially, the veteran complains of pain and "giving way" 
of the left knee joint; however, he has not been clinically 
found to have an unstable left knee, and his motion is not so 
limited as to warrant compensation under joint-specific 
criteria.  The veteran can walk without assistance, and there 
is no indication of any interference of the left knee 
disorder with the ability to engage in employment.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  However, there is no indication of pain or 
flare-ups of pain supported by objective findings that 
results in additional limitation of motion to a degree that 
supports a compensable rating prior to August 25, 2007 or for 
a rating of more than 10 percent thereafter, nor is there 
medical evidence to show that fatigue, weakness, 
incoordination or any other symptom or sign secondary to a 
left knee strain results in such additional limitation of 
motion.  It is pertinent to note that it was specifically 
reported upon the August 2007 VA examination that there was 
no weakness, loss of motion, fatigability, or loss of 
coordination, and pain was only noted at the extremes of knee 
flexion.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" for either period of time at issue 38 C.F.R. § 
3.321(b)(1).  The record lacks evidence that the veteran's 
knee disability has resulted in marked interference with his 
ability to work or necessitated frequent hospitalization.  In 
the absence of requisite factors, the criteria for submission 
for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Analysis-Low Back

The veteran is currently in receipt of a 10 percent 
evaluation for his lumbar spine disability, which includes 
diagnoses of degenerative joint and degenerative disc 
disease.  He contends that his low back disorder is more 
disabling than currently evaluated.  

The current claim for an increase was filed in 2005, and the 
Board will thus rate the veteran's disability under current 
regulatory criteria.  Regarding the state of the veteran's 
lumbar spine, a February 2003 X-ray noted disc protrusion at 
L2-3, L3-4, a broad based disk bulge at L4-5, and a mild 
broad-based disc protrusion with osteophyte at L5-S1.  The 
impression of degenerative changes of the lumbar spine was 
entered.  The veteran was afforded a comprehensive VA 
orthopedic examination which evaluated the severity of the 
back condition in August 2007.  In the associated report, the 
veteran's range of motion was reported as follows (both 
before and after repetitive motion): forward flexion to 90 
degrees; extension to 30 degrees; bilateral lateral flexion 
to 30 degrees; and bilateral lateral rotation to 30 degrees.  
The DeLuca factors were considered in the examination but it 
was noted that the chief complaint of pain was only present 
at the extremes of motion.  There was no additional loss of 
motion due to weakness, fatigability, or loss of 
coordination.  While some tenderness was noted on the spine; 
neurological sensation was intact and no muscle spasms were 
present.  The veteran was diagnosed with degenerative disc 
and joint disease of the lumbosacral spine, confirmed by X-
ray examination.  

The veteran's back disability is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula) or the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes 
(Intervertebral Disc Formula).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243.  Code 5242 relates to 
degenerative arthritis of the lumbar spine with Code 5243 
addressing degenerative disc disease.  Whichever rating 
formula presents the highest evaluation shall be assigned.  
Id.  

The medical evidence does not show incapacitating episodes of 
or intervertebral disc syndrome or other low back symptoms.  
Thus, a higher rating under the Intervertebral Disc Formula 
is not helpful in the assignment of a rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243, Note 6.  As to range of 
motion, under the general criteria for rating back 
disabilities, in order to receive the next highest rating of 
20 percent, the veteran must demonstrate that forward flexion 
of the thoracolumbar spine is greater that 30 degrees but not 
greater than 60 degrees; or, alternatively, that his combined 
range of motion for the thoracolumbar spine is not greater 
than 120 degrees; or, lastly, that there is muscle spasm pr 
guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The medical evidence does not show an abnormal gait or muscle 
spasms.  The degree of limitation of motion that has been 
reported, forward flexion of over 85 degrees and a total 
range of motion greater than 235 degrees, falls far short of 
what is required for a 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242-43.  In fact, it is apparent 
that the veteran's current 10 percent rating is based upon 
Code 5003 and 38 C.F.R. § 4.59, whereby a 10 percent rating 
is assigned if there is some limitation of motion accompanied 
by X-ray-confirmed arthritis even if such limitation of 
motion is noncompensable.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  However, as with the left knee disability, 
there is no indication of pain or flare-ups of pain supported 
by objective findings that results in additional limitation 
of motion to a degree that supports a rating in excess of 10 
percent, nor is there medical evidence to show that fatigue, 
weakness, incoordination or any other symptom or sign 
secondary to a low back disability results in such additional 
limitation of motion.  It was specifically reported upon the 
August 2007 VA examination that there was no weakness, loss 
of motion, fatigability, or loss of coordination, and pain 
was only noted at the extremes of motion.

In summation, the Board finds that the veteran's service-
connected low back disability is manifested degenerative 
joint and disc disease of the lumbar spine, pain and some 
limitation of motion.  However, such is consistent with the 
current rating of 10 percent as the medical evidence does not 
show that it is productive of limitation of flexion of the 
thoracolumbar spine to 60 degrees or less; a combined range 
of motion of the thoracolumbar spine to 120 degrees or less; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  There is no 
indication of incapacitating episodes of back symptoms 
necessitating bed rest prescribed by a physician or any 
additional neurological deficit, including but not limited to 
bowel and bladder impairment.  

In view of the foregoing, a rating in excess of 10 percent 
for the veteran's low back disability is not warranted.   

Additionally, there is nothing to suggest such an unusual 
condition (frequent hospitalizations and/or marked 
interference with employment) so as to warrant a remand for a 
referral to the Director of VA's Compensation and Pension 
Service for the assignment of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1); Bagwell, supra.  
 
Benefit of the Doubt

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable disability evaluation for a left 
knee strain, from March 31, 2005 to August 24, 2007, is 
denied.  

Entitlement to a disability evaluation in excess of 10 
percent for a left knee strain, from August 25, 2007 to the 
present, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for a low back disorder, to include degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, is denied.  




REMAND

The veteran contends that his right and left elbow 
disabilities originated during his lengthy period of military 
service.  He further asserts, in essence, that he received 
treatment at a field hospital in Vietnam for bilateral elbow 
arthritis and he has had recurrent problems with both elbows 
ever since.  

There are indications in the service record of treatment for 
what was deemed a "migratory arthritis."  Indeed, it 
appears as though the veteran did in fact report to a field 
hospital in Vietnam where he was assessed with multiple 
"arthritides" of two days duration.  The Army examiner 
thought that there was a question as to whether the veteran 
had arthritis of a migratory character, to include rheumatoid 
in nature.  Upon the separation examination, the veteran gave 
a history of bilateral elbow arthritis.  

In an effort to assess any current elbow disability and what, 
if any, relationship might exist between such and service, 
the RO scheduled the veteran for an examination in January 
2008.  The above in-service history was noted, and a 
diagnosis of arthralgia was entered.  While arthritis was not 
diagnosed, the examiner stated that he reviewed the claims 
file and noted that there was thickening of the olecranon 
bursa on the right elbow.  The Board does additionally note 
that the veteran had a diagnosis of bursitis of the left 
elbow in November 2005.  Regarding an etiology opinion, the 
examiner, a physician's assistant (PA), stated that he was 
unable to arrive at a medical etiology opinion without resort 
to speculation.  

The Board finds that the history of in-service complaints and 
treatment noted above are significant in that a systemic form 
of arthritis was at least suspected, and that further medical 
examination is necessary to determine to what extent, if any, 
a right or left elbow disability could be related to military 
service.  Given the circumstances of this issue as summarized 
above, the Board determines that an orthopedist should 
examine the veteran and provide an opinion on the etiological 
question at hand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
examination with an orthopedic physician 
to determine the nature, approximate onset 
date or etiology of any form of any right 
or left elbow disability, to include 
bursitis and arthritis, which may 
currently be present.  Following a review 
of the relevant medical evidence in the 
claims file (to include the service 
medical records relating to treatment for 
an elbow disability), the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current right or left disability 
of the elbow that may be present, to 
include bursitis and arthritis, 
began during service or is otherwise 
linked to any incident of service.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim. 

The orthopedic physician is requested to 
provide a rationale for any opinion 
provided.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should so 
indicate.

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


